Citation Nr: 1603776	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) and major depressive disorder.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's mechanical cervical muscle strain.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's mechanical lumbar strain.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for Veteran's traumatic brain injury (TBI) residuals with post-traumatic headaches, to include entitlement to a separate compensable evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  



REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 2009 to October 2012.  The Veteran served in Iraq and was awarded the Combat Infantryman Badge.  He is currently a member of the Nebraska Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Lincoln, Nebraska, Regional Office (RO) which, in pertinent part, established service connection for PTSD, major depressive disorder, and a not otherwise specified cognitive disorder; assigned a 50 percent evaluation for that disability; established service connection for mechanical cervical muscle strain and mechanical lumbar strain; assigned 10 percent evaluations for those disabilities; established service connection for TBI residuals with post-traumatic headaches; assigned a noncompensable evaluation for that disability; effectuated the awards as of October 7, 2012; and denied service connection for both right shoulder tendonitis and bilateral hearing loss.  In December 2013, the Veteran submitted a notice of disagreement with the denial of service connection for both right shoulder tendonitis and bilateral hearing loss and the initial evaluations assigned for his psychiatric, cervical spine, lumbar spine, and TBI disabilities.  In May 2014, the RO issued a statement of the case to the Veteran.  In June 2014, the Veteran submitted an Appeal to the Board (VA Form 9).  

In October 2014, the Veteran was afforded a VA Decision Review Officer (DRO) hearing.  A hearing transcript was prepared and incorporated into the record.  In January 2015, the RO granted service connection for right shoulder impingement syndrome; assigned a 10 percent evaluation for that disability; effectuated that award as of October 7, 2012; recharacterized the Veteran's psychiatric disorder as PTSD and major depressive disorder evaluated as 50 percent disabling; and increased the initial evaluation for the Veteran's TBI residuals with post-traumatic headaches from noncompensable to 10 percent disabling.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of an initial evaluation in excess of 10 percent for Veteran's TBI residuals with post-traumatic headaches, to include entitlement to a separate compensable evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

A December 2014 treatment record from Family Practice Associates states that the Veteran "needs a statement for the VA for support of the claim they are submitting, that the acid refl[u]x is caused from having been given so much ibuprofen during his tour in Iraq."  The issue of service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD) has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  



FINDINGS OF FACT

1.  In an October 2014 written statement, the Veteran expressly withdrew his appeal from the denial of service connection for bilateral hearing loss.  

2.  In a February 2015 written statement, the Veteran expressly withdrew his appeal from the initial evaluations assigned for his PTSD and major depressive disorder, mechanical cervical muscle strain, and mechanical lumbar strain.  


CONCLUSIONS OF LAW

1.  The issue of service connection for bilateral hearing loss has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The issue of an initial evaluation in excess of 50 percent for the Veteran's PTSD and major depressive disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  The issue of an initial evaluation in excess of 10 percent for the Veteran's mechanical cervical muscle strain has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

4.  The issue of an initial evaluation in excess of 10 percent for the Veteran's mechanical lumbar strain has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2014 written statement, the Veteran advanced "I hereby withdraw my appeal on the matter of service connection for hearing loss."  In a February 2015 written statement, the Veteran conveyed that "I ... accept the VA decisions of the following service connections and consider them withdrawn: 50% evaluation of Post Traumatic Stress Disorder[;] 10% evaluation of mechanical cervical muscle strain[; and] 10% evaluation of mechanical lumbar strain."  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of service connection for bilateral hearing loss and the initial evaluations assigned for his PTSD and major depressive disorder, mechanical cervical muscle strain, and mechanical lumbar strain.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding those issues should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for bilateral hearing loss is dismissed.  

The issue of an initial evaluation in excess of 50 percent for the Veteran's PTSD and major depressive disorder is dismissed.  

The issue of an initial evaluation in excess of 10 percent for the Veteran's mechanical cervical muscle strain is dismissed.  

The issue of an initial evaluation in excess of 10 percent for the Veteran's mechanical lumbar strain is dismissed.  


REMAND

The Veteran asserts that a separate compensable evaluation is warranted for his post-traumatic headaches as that disorder has increased in severity and necessitated that he leave work several times a month due to severe headaches.  

The report of a December 2014 VA headaches examinations states that the Veteran was diagnosed with post-concussive headaches.  The examiner commented that the Veteran "states he may leave work early, 3-4 times a month, due to headaches" and "he specifically denied having any prostrating or incapacitating-type headaches on interview."  

An undated written joint statement from R. A., S. A., and T. F., the Veteran's co-workers, conveys that they had "witnessed the Veteran have to leave work for 30 to 45 minutes multiple times month to month due to severe headaches."  In a February 2015 written statement, the Veteran advanced that he experienced "prostrating headaches causing me to leave work between two and three time per month."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the apparent increase in severity of the Veteran's service-connected headaches since the December 2014 VA headaches examination, the Board finds that further neurological evaluation is necessary to accurate assess the Veteran's current headache disability picture.  

Clinical documentation dated after January 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to treatment of his TBI residuals and post-traumatic headaches after January 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2015.  

3.  Schedule the Veteran for a VA neurological examination in order to assist in determining the nature and severity of his service-connected headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to express an opinion as to the impact of the Veteran's headaches upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of an initial evaluation in excess of 10 percent for Veteran's TBI residuals with post-traumatic headaches, to include entitlement to a separate compensable evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  If a benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


